Exhibit INCENTIVE STOCK OPTION AGREEMENT BETWEEN SILVERLEAF RESORTS, INC. AND TABLE OF CONTENTS Page RECITALS 1 AGREEMENT 1 ARTICLE I. 1 GRANT OF OPTION 1 Section 1.1. Grant of Option 1 Section 1.2. Fair Market Value 1 Section 1.3. Purchase Price 2 Section 1.4. Time for Exercise 2 Section 1.5. Partial Exercise 2 Section 1.6. Fractional Shares 2 Section 1.7. Method of Exercise 2 Section 1.8. Termination of Option 3 Section 1.9. Payment upon Change of Control 3 ARTICLE II 4 RESTRICTIONS AND LIMITATIONS 4 Section 2.1. Limitations 4 Section 2.2. Limitation on Payments 4 Section 2.3. Effect on Other Agreements 4 Section 2.4. Shares as Investment 4 Section 2.5. Reclassification, Consolidation, or Merger 4 Section 2.6. Limitations Upon Transfer of Option 4 Section 2.7. Limitations Upon Transfer of Shares 5 Section 2.8. Rights as Shareholder 5 ARTICLE III 5 ADMINISTRATIVE PROVISIONS 5 Section 3.1. Notices 5 Section 3.2. Binding Effect 5 Section 3.3. Incentive Options 6 Section 3.4. Incorporation of the 2008 Plan 6 Section 3.5. Effective Date of Option Agreement 6 i INCENTIVE STOCK OPTION AGREEMENT BETWEEN SILVERLEAF RESORTS, INC. AND This Incentive Stock Option Agreement (the “Option Agreement”) is made between SILVERLEAF RESORTS, INC., a Texas
